PER CURIAM.
The judgment in this case was that Agnes Hergotz, William A, Hergotz, Adeline Hergotz Sedgwick, Nora Hergotz Gaddy and Fannie Hergotz Templeton, appellees, recover of and from appellants, Dr. R. F. Currie and wife, Lillie Dale Currie, the title to and possession of the West 6.6 feet of Lot No. Seven, Block No. Four (4) of the Harrington Addition, in Outlot No. Seventeen, in Division “O” of the City of Austin, describing the same by metes and bounds.
Trial was without a jury. Findings of fact and conclusions of law were made and filed by the trial judge.
No statement of facts has been filed in this Court.
Appellants only compliant is that appel-lees did not establish by a preponderance of the testimony their plea of adverse possession of the above tract of land for a period of ten years.
Obviously it is impossible for us to appraise the preponderance of the evidence when the evidence is not 'before us.
The findings of fact and conclusions of law filed by the trial court and not excepted to by' appellants, fully support the judgment.
The judgment of the trial court is affirmed.
Affirmed.'